              Case 7:18-cv-01167-LSC Document 33 Filed 03/22/19 Page 1 of 10                           FILED
                                                                                              2019 Mar-22 PM 01:38
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                              WESTERN DIVISION

    CRAIG CARGILE, Administrator of             )
    the Estate of John B. McLemore,             )
                                                )
              Plaintiff,                        )
                                                )            7:18-cv-01167-LSC
    v.                                          )
                                                )
    SERIAL PRODUCTIONS, LLC,                    )
    et al.,                                     )
                                                )
              Defendants.                       )

                           MEMORANDUM OF OPINION AND ORDER

         Before the Court is Defendants, Serial Productions, LLC, This American Life

Public Benefit Corporation, Brian Reed, Chicago Public Media, Inc., Shittown,

LLC, Serial Podcast, LLC, and American Whatever, LLC’s, (collectively

“Defendants’”) Motion to Dismiss. (Doc. 14.) Plaintiff has timely filed his

opposition. (Doc. 22.) The motion is fully briefed and ripe for review. For the

reasons stated below, Defendants’ Motion to Dismiss (doc. 14) is denied.

         I.     BACKGROUND 1



1
        In evaluating a motion to dismiss, the Court “accept[s] the allegations in the complaint as
true and constru[es] them in the light most favorable to the plaintiff.” Lanfear v. Home Depot,
Inc., 679 F.3d 1267, 1275 (11th Cir. 2012). The following facts are, therefore, taken from
Plaintiff’s allegations contained in the Complaint, and the Court makes no ruling on their
veracity.

                                          Page 1 of 10
       Case 7:18-cv-01167-LSC Document 33 Filed 03/22/19 Page 2 of 10




      In 2012, John B. McLemore (“McLemore”) emailed the staff of This

American Life, which is owned and produced by Defendant This American Life

Public Benefit Corporation (“This American Life”), and asked them to investigate a

suspected murder in his hometown of Woodstock, Alabama. In response to

McLemore’s inquiry, Brian Reed (“Reed”) and other Defendants exchanged

emails and phone calls with McLemore about investigating his claims. After a series

of exchanges, Reed traveled to Bibb County, Alabama to investigate the alleged

murder. The events that followed McLemore’s initial contact with This American

Life were documented in the podcast, S-Town. S-Town, billed as the “unearthing of

the mysteries of one man’s life,” consists of seven hour-long episodes with

advertising breaks. Each episode features original narration by Reed, excerpts from

interviews and recorded conversations between Reed and McLemore, and

additional interviews Reed conducted with other individuals in Bibb County.

      S-Town begins with original narration by Reed. In this opening segment,

Reed describes in intricate detail the process of repairing a clock before

transitioning to S-Town’s main story: McLemore. In the first episode, Reed travels

to Alabama at McLemore’s behest to investigate the murder McLemore alleged

occurred in Woodstock. In the second episode, Reed reveals that, after his

investigation, he has concluded that no murder occurred. Reed communicates this



                                   Page 2 of 10
       Case 7:18-cv-01167-LSC Document 33 Filed 03/22/19 Page 3 of 10




information to McLemore and the two fall out of contact. However, the second

episode ends with the shocking revelation that McLemore has committed suicide.

       After Reed became aware of McLemore’s death, he reached out to

McLemore’s family and friends to find out more about McLemore and his life up

until the suicide. The episodes of S-Town that follow detail the information Reed

gathered both about McLemore and his death. Through past interviews with

McLemore himself as well as more recent interviews with those who knew

McLemore, Reed explores “McLemore’s sexual orientation and experiences,

depressed thoughts, suicidal ideations, financial affairs, physical and mental health

issues, and his interpersonal relationships with friends, family members, and sexual

partners.” (Doc. 1-1 ¶21.) Reed’s exploration of these subjects in S-Town uses

interviews and recordings that, at times, contain graphic descriptions of events in

McLemore’s life and death.

      For example, in Episode 3 Reed interviews two individuals about the details

of McLemore’s death. These interviews feature graphic descriptions of

McLemore’s suicide and how his body appeared after it was discovered. In Episode

6 Reed explores, at times in great detail, the nature of McLemore’s sexuality and

speculates on McLemore’s sexual orientation based not only on supposedly off the




                                    Page 3 of 10
          Case 7:18-cv-01167-LSC Document 33 Filed 03/22/19 Page 4 of 10




record discussions with McLemore but also interviews with other individuals who

claim to have been privy to the details of McLemore’s sex life.

         McLemore’s mental health is also explored in detail in both Episodes 4 and 7

of S-Town. In Episode 4, it is revealed that McLemore struggled in the past with

mental health issues and that he confided in Reed prior to his death that he had

been considering suicide, but that Reed had not reported it. Following up on

Reed’s initial exploration of McLemore’s mental health issues, S-Town’s final

episode explores, among other things, instances of self-harm that McLemore is

alleged to have undertaken including paying to have his nipples tattooed with an

empty needle. The episode contains an audio recording of one of these sessions,

which McLemore is alleged to have referred to as “Church.”

         To date, S-Town has been downloaded more than 80 million times.

Defendants are alleged to receive revenues from advertisers for each download.

Additionally, Defendants are alleged to have used McLemore’s indicia of identity

to advertise and promote the products, goods, and services of advertisers including

Squarespace, Blue Apron, and Quicken Loans/Rocket Mortgage.

   II.      STANDARD

         In general, a pleading must include “a short and plain statement of the claim

showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). However, in



                                      Page 4 of 10
        Case 7:18-cv-01167-LSC Document 33 Filed 03/22/19 Page 5 of 10




order to withstand a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a

complaint “must plead enough facts to state a claim to relief that is plausible on its

face.” Ray v. Spirit Airlines, Inc., 836 F.3d 1340, 1347– 48 (11th Cir. 2016) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)) (internal quotation marks

omitted). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Stated

another way, the factual allegations in the complaint must be sufficient to “raise a

right to relief above the speculative level.” Edwards v. Prime, Inc., 602 F.3d 1276,

1291 (11th Cir. 2010). A complaint that succeeds in “identifying facts that are

suggestive enough to render [the necessary elements of a claim] plausible” will

survive a motion to dismiss. Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1296 (11th Cir.

2007) (quoting Twombly, 550 U.S. at 556) (internal quotation marks omitted).

      In evaluating the sufficiency of a complaint, this Court first “identif[ies]

pleadings that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. This Court then “assume[s] the[]

veracity” of the complaint’s “well-pleaded factual allegations” and “determine[s]

whether they plausibly give rise to an entitlement to relief.” Id. Review of the

complaint is “a context-specific task that requires [this Court] to draw on its



                                    Page 5 of 10
        Case 7:18-cv-01167-LSC Document 33 Filed 03/22/19 Page 6 of 10




judicial experience and common sense.” Id. If the pleading “contain[s] enough

information regarding the material elements of a cause of action to support

recovery under some ‘viable legal theory,’” it satisfies the notice pleading

standard. Am. Fed’n of Labor & Cong. of Indus. Orgs. v. City of Miami, 637 F.3d 1178,

1186 (11th Cir. 2011) (quoting Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d

678, 683–84 (11th Cir. 2001)).

       “In general, if it considers materials outside of the complaint, a district court

must convert the motion to dismiss into a summary judgment motion.” SFM

Holdings, Ltd. v. Banc. of Am. Sec., LLC, 600 F.3d 1334, 1337 (11th Cir. 2010).

However, a “district court may consider an extrinsic document if it is (1) central to

the plaintiff’s claim, and (2) its authenticity is not challenged.” See id. (citing Day

v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005)). Both parties incorporate by

reference and rely upon the expressive contents of S-Town in their pleadings.

Additionally, neither party debates the authenticity of the expressive contents of S-

Town.2 Thus, the Court will take the expressive contents of S-Town into

consideration.



2
        Cargile asserts that S-Town contains fictionalized descriptions of McLemore’s life but
does not contest the authenticity of the expressive contents of S-Town. Cargile, however, does
take issue with the audio recordings of the advertisements that accompany the audio recordings
of S-Town that Defendants submitted. (See Doc. 22 at 6 n. 2.);(Doc. 14-8.)



                                        Page 6 of 10
           Case 7:18-cv-01167-LSC Document 33 Filed 03/22/19 Page 7 of 10




    III.    DISCUSSION

    Plaintiff Craig Cargile (“Plaintiff” or “Cargile”), as administrator of

McLemore’s Estate, brings this claim on McLemore’s behalf, alleging that

Defendants’ S-Town podcast violates Alabama’s Right of Publicity Act (the

“Act”), Ala. Code § 6-5-770, et seq. The Act 3 states in part:

       Except as otherwise provided in this article, any person or entity who
       uses or causes the use of the indicia of identity of a person, [1] on or in
       products, goods, merchandise, or services entered into commerce in
       this state, or [2] for purposes of advertising or selling, or soliciting
       purchases of, products, goods, merchandise, or services, or [3] for
       purposes of fund-raising or solicitation of donations, or [4] for false
       endorsement, without consent shall be liable under this article to that
       person, or to a holder of that person’s rights.

Ala. Code § 6-5-772(a). Liability exists “without regard as to whether the use is for

profit or not for profit.” Id. § 6-5-772(b). The Act cautions that it is not to be

interpreted as to “allow for an abridgement of free speech rights under the First

Amendment of the United States Constitution and Section 4 of the Constitution of

Alabama of 1901.” Id. § 6-5-773(a). In keeping with this guidance, the Act exempts

the “fair use” of indicia of identity in public interest works and artistic works. See

id. § 6-5-773 (b) (“It is a fair use and not a violation of Section 6-5-772 if the use of

the indicia of identity. . . is part of an artistic or expressive work, such as a live
3
       The Act was enacted in 2015. Prior to the Act’s passage, Alabama recognized a common-
law right of privacy, which included protections for the unauthorized use of a person’s identity
for commercial purposes. See Bell v. Birmingham Broad. Co., Inc., 96 So. 2d 263, 265 (Ala. 1957).



                                         Page 7 of 10
        Case 7:18-cv-01167-LSC Document 33 Filed 03/22/19 Page 8 of 10




performance, work of art, literary work, theatrical work, musical work, audiovisual

work, motion picture, film, television program, radio program or the like. . . .”).

      In a nutshell, Cargile alleges that Defendants’ use of McLemore’s indicia of

identity in S-Town violates the Act because Defendants have received advertising

revenues from each download of S-Town. To the extent Cargile brings suit on this

ground, the Court is doubtful that this would be sufficient to state a claim under

this Act, given that S-Town arguably falls within the Act’s artistic work exemption.

      However, in paragraph 23 of the complaint, Cargile specifically alleges:

      • By and through the S-Town podcast, Defendants have affirmatively
        used McLemore’s indicia of identity in a commercial manner to
        advertise, promote, or endorse the products, goods, and services of
        various advertisers. On information and belief, Defendants have
        used McLemore’s indicia of identity to advertise and promote the
        products, goods, and services of advertisers such as Squarespace,
        Blue Apron, and Quicken Loans/Rocket Mortgage. On information
        and belief, these commercial advertisers have paid money to
        Defendants to obtain advertising for their products and services
        when the podcast is played.

(Doc. 1-1 ¶ 23) Taking these allegations as true, the Court cannot conclusively

determine that Defendants’ use of McLemore’s indicia of identity is non-

actionable as the contents of any and all the alleged advertisements or promotions

allegedly using McLemore’s indicia of identity are not before this Court. Although

Cargile refers to the S-Town podcast generally in his counts, the Court assumes

that Plaintiff’s general reference to the podcast includes both S-Town’s expressive


                                     Page 8 of 10
         Case 7:18-cv-01167-LSC Document 33 Filed 03/22/19 Page 9 of 10




contents and the advertisements that interject at regular intervals throughout each

episode as well as any other advertisements or promotion materials related to S-

Town. Therefore, Cargile has stated a plausible claim for relief under the Act, and

Defendants’ motion to dismiss is due to be denied.4

       Defendants also request that this Court dismiss Cargile’s claims for (1)

unjust enrichment, (2) constructive trust/accounting, and (3) declaratory

judgment/injunctive relief. Defendants seek dismissal of Cargile’s unjust

enrichment claim because it is derivative of McLemore’s claim pursuant to the

Act. Because the Court is not dismissing McLemore’s claim under the Act at this

time, it declines to also dismiss Cargile’s unjust enrichment claim.

       Defendants also seek dismissal of Cargile’s claims for constructive

trust/accounting and declaratory judgment/injunctive relief because they are

remedies and not causes of action. Defendants are correct to the extent Plaintiff

seeks such remedies “independent of some wrongdoing.” Radenhausen v. Doss, 819

So. 2d 616, 620 (Ala. 2001). However, Cargile’s additional requests for relief are


4
        Defendants raise for the first time in a footnote in their reply brief an argument that the
Act does not apply retroactively. (Doc. 32 at 2 n.2.) Since this argument was raised for the first
time in Defendants’ reply brief with no opportunity for Plaintiff to respond, it would be improper
for the Court to take up this argument at this time. See Carter v. Austal, U.S.A, L.L.C., No. 08–
00155–KD–N, 2011 WL 3203761, at *5 (S.D. Ala. Apr. 1, 2008) (“[defendants] cannot assert new
allegations or arguments raised for the first time on Reply”); Abrams v. Ciba Specialty Chemicals
Corp., 663 F. Supp. 2d 1220, 1232 n.16 (S.D. Ala. 2009) (“new arguments are impermissible in
reply briefs.”).

                                          Page 9 of 10
         Case 7:18-cv-01167-LSC Document 33 Filed 03/22/19 Page 10 of 10




not made independent from Defendants’ alleged wrongdoing under the Act.

Therefore, Cargile’s requests for these forms of equitable relief are not due to be

dismissed at this time.

   IV.     CONCLUSION

   For the reasons stated above, Defendants’ Motion to Dismiss (doc. 14) is

denied.

      DONE and ORDERED on March 22, 2019.


                                             _____________________________
                                                     L. Scott Coogler
                                                United States District Judge
                                                                               195126




                                  Page 10 of 10
